Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims of the present invention are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16749324. Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art at the time of the invention to adapt the attitude control means as claimed to provide stability and a desired actionable response to a sensed condition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (US 9068808).

Morgan does not disclose wherein the divert thruster system includes three divert thrusters circumferentially substantially evenly spaced about a perimeter of the vehicle. It would have been an obvious design choice for one of ordinary skill in the art at the time of the invention to use any desired number of thrusters circumferentially spaced around the rocket in order to achieve a desired attitude control effect – this number manipulatable and easily determined by one of ordinary skill in the art. 
The rejections of claim 1 is applied mutatis mutandis to the limitations of claim 13. Claim 13 is rejected. 
Re’ Claim 2. (Original) Morgan discloses The vehicle of claim 1, wherein the divert thruster system includes divert thrusters located longitudinally substantially at a center of gravity of the vehicle (obvious and best understood from the figures).
Re’ Claim 3, 14. (Currently Amended) Morgan discloses The vehicle of claim 1 further comprising an attitude control system (14, 16, 34, 36) operatively coupled to the solid rocket motor to receive pressurized gasses output by the solid rocket motor (Fig. 3).
Re’ Claim 4, 15. (Original) Morgan discloses The vehicle of claim 3, further comprising a controller 80 operatively coupled to both the attitude control system and the divert thrusters; wherein the operatively configured to roll the vehicle to a desired configuration for firing one or more of the divert thrusters, for achieving desired translation of the vehicle.
Re’ Claim 5, 16, 19. (Currently Amended) Morgan discloses The vehicle of claim 1, further comprising an axially-aligned thruster along 28 operatively coupled to the solid rocket motor to receive pressurized gasses output by the solid rocket motor.
Re’ Claim 6. (Original) Morgan discloses The vehicle of claim 5, wherein the axially-aligned nozzle along 28 is coincident with a central longitudinal axis of the kinetic energy vehicle.
Re’ Claim 7, 17. (Currently Amended) Morgan discloses The vehicle of claim 5 further comprising an attitude control system  (14, 16, 34, 36) operatively coupled to the solid rocket motor to receive pressurized gasses output by the solid rocket motor (Fig. 3).
Re’ Claim 8. (Original) Morgan discloses The vehicle of claim 7, further comprising a controller 80 operatively coupled to both the attitude control system and the divert thrusters; wherein the controller is operatively configured to roll the vehicle to a desired configuration for firing one or more of the divert thrusters, for achieving desired translation of the vehicle (Column 4).
Re’ Claim 9. (Original) Morgan discloses The vehicle of claim 8, wherein the controller is operatively coupled to the aft thruster, for controlling firing of the aft thruster (Fig,. 4).
Re’ Claim 10. (Currently Amended) Morgan discloses The vehicle of claim 1, further comprising a sensor 20 operatively coupled to the divert thruster system and the attitude control system.
Re’ Claim 11. (Original) Morgan does not disclose The vehicle of claim 10, wherein the sensor is an electro- optical/infra-red (EO/IR) sensor. It would have been obvious to one of ordinary skill in the art at the time of the invention to use any desired sensor to determine a condition in which the controller identifies as a signal to direct the rocket as desired. 
Re’ Claim 12. (Currently Amended) Morgan discloses The vehicle of claim 1 wherein the vehicle is an exoatmospheric vehicle Col 2: 39).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824. The examiner can normally be reached 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642